Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s response filed 7/7/22. Claims 2-5 are pending with claim 1 in independent form.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  Claims 4 and 5 depend upon canceled claim 1. The examiner believes the claims should depend upon claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnouse US 7,013,365 B2 in view of Pitroda US 5,590,038.
Arnouse teaches:
Re: claim 2, Arnouse teaches: a smart card system comprising: a card sized and shaped like a bank card and having storage embedded therein (col. 3, lines 21-31) wherein the storage has stored thereon a plurality of authenticated copies of government issued identity documents (col. 14, lines 24-33 social security documents can be stored on card; col. 15, lines 47-52 driver’s license is stored on card), banking information from a plurality of financial accounts (col. 16, lines 39-41 bank account and credit card information can be stored on card), and medical information (col. 14, lines 37-52 medical insurance information can be stored on card) such that the card can be used as a bank card (col. 16, lines 39-41 bank account and credit card information can be stored on card), an identification card (col. 14, lines 24-33 social security documents can be stored on card; col. 15, lines 47-52 driver’s license is stored on card), and a medical card (col. 14, lines 37-52 medical insurance information can be stored on card; col. 15, lines 6-14 medical visit information and prescription information can be stored on card); and a card reader configured to retrieve information stored thereon (col. 14, lines 53-56 card is placed into reader and information is retrieved). 

Arnouse teaches an example in an embodiment where an identity card can be issued by a state agency but does not teach that the card is required to be issued by a state or governmental agency and does not preclude a card issued elsewhere. 

However, in a similar field of invention, Pitroda teaches a universal electronic transaction card (col. 11, lines 59-64 UET card is issued by a credit card issuing company) that can be purchased by a user (col. 15, lines 12-15) and can be connected to different agencies (col. 11, lines 39-64 UET card can store information such as bank cards 405, ID cards 406 including photographs of the user, fingerprints or other forms of identification, health cards 407 or other cards 408) to store corresponding information to the card such as credit cards, bank cards, identification cards, medical cards, and the like (fig. 13, 20-21, abstract; col. 11, lines 1-11; col. 15, lines 40-64).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Arnouse to provide a universal card from a credit card issuing agency as taught by Pitroda thereby providing users additional options for easily obtaining a universal card by making them widely available to users around the world. 

Re: claim 3, Arnouse as modified by Pitroda additionally teaches a method of using the smart card system of claim 2 comprising: storing a plurality of authenticated copies of government issued identity documents (Arnouse - col. 14, lines 24-33 social security documents can be stored on card; col. 15, lines 47-52 driver’s license is stored on card) on the non-government-issued identity card (Pitroda - col. 11, lines 59-64 UET card is issued by a credit card issuing company and purchased by a user col. 15, lines 12-15); storing authenticated information from a plurality of financial accounts on the card to conduct financial transactions (Arnouse - col. 16, lines 39-41 bank account and credit card information can be stored on card); storing authenticated medical information on the card (Arnouse - col. 14, lines 37-52 medical insurance information can be stored on card; col. 15, lines 6-14 medical visit information and prescription information can be stored on card); verifying identity using at least one of the authenticated copies of government issued identity documents stored on the card at a card reader in a first transaction requiring identity verification by retrieving the at least one of the authenticated copies of government issued identity documents using the card reader (Arnouse - col. 13, lines 1-12 driver’s license and car registration can be stored on card for use by law enforcement; col. 13, lines 21-26 health insurance cards such as Medicaid and Medicare cards can be used by an authorized user; col. 13, lines 44-48 photo id stored on card to verify identity for transactions); using the card at a card reader in a second transaction requiring payment to make a payment (Arnouse - col. 13, lines 32-53 card can be used for electronic transactions including credit card and debit card transactions); and verifying medical information using the authenticated medical information stored on the card at a card reader in a third transaction by retrieving the authenticated medical information using the card reader (Arnouse - col. 13, lines 14-29; col. 14, lines 50-60 health insurance cards can be stored on the card which are used to verify individual’s healthcare coverage). 

Re: claim 4, Arnouse as modified by Pitroda additionally teaches a computer implemented method of using the smart card system of claim 1, the method comprising: retrieving at least one of the authenticated copies of government issued identity documents stored on the card and verifying identity using the at least one of the authenticated copies of government issued identity documents retrieved from the smart card at a card reader in a first transaction requiring identity verification (Arnouse - col. 13, lines 1-12 driver’s license and car registration can be stored on card for use by law enforcement; col. 13, lines 21-26 health insurance cards such as Medicaid and Medicare cards can be used by an authorized user; col. 13, lines 44-48 photo id stored on card to verify identity for transactions); and retrieving the authenticated medical information stored on the card and verifying medical information using the authenticated medical information retrieved from the card at a card reader in a second transaction (Arnouse - col. 13, lines 14-29; col. 14, lines 50-60 health insurance cards can be stored on the card which are used to verify individual’s healthcare coverage). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment incorporating newly added subject matter into the independent claim necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 5, a computer implemented method wherein the card has an associated number identifying the card wherein the number is printed on the card and wherein the authenticated copies of government issued identity documents and medical information are stored on a storage device accessible over a network, the method comprising, receiving over a network the number identifying the card; retrieving the government issued identity documents or medical information from the storage device using the number identifying the card; storing a plurality of authenticated copies of government issued identity documents on the non-government-issued identity card; storing authentication information from a plurality of financial accounts on the card to conduct financial transactions; storing authenticated medical information on the card; verifying identity using at least one of the authenticated copies of government issued identity documents stored on the card at a card reader in a first transaction requiring identity verification by retrieving the at least one of the authenticated copies of government issued identity documents using the card reader; using the card at a card reader in a second transaction requiring payment to make a payment; and verifying medical information using the authenticated medical information stored on the card at a card reader in a third transaction by retrieving the authenticated medical information using the card reader, when included with all the limitations of claim 2 from which it depends. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH